Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 4/21/2021 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with Applicant’s argument that “merely providing additional CCAs opportunities by providing additional S’ subframes simply does not teach, or even suggest, the above features, as asserted by the Office Action” because Yerramalli et al. is not only “merely providing additional CCAs opportunities”, but also providing the position of the S' subframe for each component carrier frequency band as a staggering offset; a UE that operates in such a system may, according to some examples, receive configuration information including staggering information, such as staggering offsets for different component carriers, in a system information block (SIB) or RRC configuration/reconfiguration message; Yerramalli et al.; Fig. 5; [0056]-[0059]. 
Examiner respectfully disagrees with Applicant’s argument that “Indeed, modifying Kim with Yerramalli will yield a system in which the locations of S’ subframes for different FBE frames may be scattered (with respect to each other) so that for the different frames, the S’ subframe may be positioned at different locations. However, such a system would not include a reservation of “a plurality of listen before talk (LBT) gaps, each LBT gap of the plurality of LBT gaps located before a starting position of each burst of the plurality of potential transmission bursts within the fixed frame period,” as recited in claim 1” because “the S’ subframe may be positioned at different locations” does not exclude “a reservation of “a plurality of listen before talk (LBT) gaps, each LBT gap of the plurality of LBT gaps located before a starting position of each burst of the plurality of potential transmission bursts within the fixed frame period.” 
Examiner respectfully disagrees with Applicant’s argument that “Yerramalli describes scattering the S’ subframes of different frames, but says nothing about a base station communicating “a location of each LBT gap of the plurality of LBT gaps to one or more network entities connected for communication on the FBE mode network,” as recited in claim 1. As such, Yerramalli fails to cure the deficiencies of Kim” because the FBE mode network was taught by Kim et al. reference. The rejection is based on the combination of references. The rejection does not propose to use Yerramalli et al. to show the FBE mode network but combines the features of the systems such that to provide CCA allocation coordination taught by Yerramalli et al. for the fixed frame period in the system of Kim et al. in order to improve spectrum allocations in the system (Yerramalli et al.; Abstract; [0005]; [0035]; [0051])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2016/0302226 in view of Yerramalli et al. US 2015/0049715.
Claims 1, 9 and 17:
Kim et al. discloses a non-transitory computer-readable medium storing instructions, an apparatus configured for wireless communication, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor (6310; Kim et al.; Fig. 63) and a method of wireless communication, comprising:
determining, by a base station, a plurality of potential transmission bursts within a fixed frame period in a frame-based equipment (FBE) mode network (allocating 
resources of an unlicensed band of a frame based equipment (FBE) by an eNB for UL transmissions; Kim et al.; Fig. 2A; [0093]; [0094]);
contending, by the base station, for access to the fixed frame period at a beginning of the fixed frame period (performing CCA and self scheduling following the CCA on UCC by eNB as illustrated on Fig. 2A; Kim et al.; Fig. 2A; [0093]; [0094]);
network entities connected for communication on the FBE mode network (Kim et al.; Fig. 2A).
Kim et al. fails to teach reserving, by the base station, a plurality of listen before talk (LBT) gaps, each LBT gap of the plurality of LBT gaps located before a starting position of each burst of the plurality of potential transmission bursts within the fixed frame period;

However, Yerramalli et al. discloses reserving, by the base station, a plurality of listen before talk (LBT) gaps, each LBT gap of the plurality of LBT gaps located before  a starting position of each burst of the plurality of potential transmission bursts;
communicating, by the base station, a location of each LBT gap of the plurality of LBT gaps to one or more network entities (a network configuration may include, for example, a listing of different component carrier frequency bands and a position of the S' subframe for each respective component carrier frequency band.  The position of the S' subframe for each component carrier frequency band may be provided as a staggering offset; a UE that operates in such a system may, according to some examples, receive configuration information including staggering information, such as staggering offsets for different component carriers, in a system information block (SIB) or RRC configuration/reconfiguration message; Yerramalli et al.; Fig. 5; [0056]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide CCA allocation coordination taught by Yerramalli et al. for the fixed frame period in the system of Kim et al. in order to improve spectrum allocations in the system (Yerramalli et al.; Abstract; [0005]; [0035]; [0051]).
Claims 2, 10 and 18:
Kim et al. and Yerramalli et al. disclose the claimed invention as to claims 1, 9 and 17 above.

wherein the contending is performed by the base station at every fixed frame period regardless of having data for transmission (Kim et al.; Fig. 2A).
Claims 3, 11 and 19:
Kim et al. and Yerramalli et al. disclose the claimed invention as to claims 1, 9 and 17 above.
Furthermore, Kim et al. and Yerramalli et al. disclose the one or more network entities includes one or more of: one or more served user equipments (UEs) (Kim et al.; Fig. 2A; Yerramalli et al.; Fig. 5; [0056]-[0059]); and one or more neighboring base stations (Yerramalli et al.; [0035]; [0051]).
Claims 4, 12 and 20:
Kim et al. and Yerramalli et al. disclose the claimed invention as to claims 3, 11 and 19 above.
Furthermore, Kim et al. discloses the determining includes one of: obtaining a downlink-uplink configuration for the fixed frame period from a central controller; negotiating the downlink-uplink configuration with one or more additional base stations; or determining at least one of: uplink or downlink transmission schedule for the fixed frame period (Kim et al.; Fig. 2A; [0093]; [0094]).

Kim et al. and Yerramalli et al. disclose the claimed invention as to claims 1, 9  and 17 above.
Furthermore, Yerramalli et al. discloses signaling a gap pattern identifying the location of each LBT gap of the plurality of gaps in the fixed frame period (the position of the S' subframe for each component carrier frequency band may be provided as a staggering offset; a UE that operates in such a system may, according to some examples, receive configuration information including staggering information, such as staggering offsets for different component carriers, in a system information block (SIB) or RRC configuration/reconfiguration message; Yerramalli et al.; Fig. 5; [0056]-[0059]); or identifying a set of transmission resources in the fixed frame period around which the one or more network entities are to rate match around, wherein the set of transmission resources includes the location of each LBT gap of the plurality of gaps.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.